Citation Nr: 1116515	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-14 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the Veteran's status post right total hip arthroplasty, claimed as a right hip condition secondary to the Veteran's service-connected chronic neuralgia of the right leg.

2.  Entitlement to compensation under 38 C.F.R. § 1151 for right hip avascular necrosis, status post right total hip arthroplasty.  

3.  Entitlement to an increased rating for the Veteran's service-connected chronic neuralgia of the right leg with recurrent neuroma of the sural nerve, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Luis D. Turco, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1976 to February 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).  During the pendency of the Veteran's appeal, the Veteran moved to Florida, and the St. Petersburg RO has properly assumed jurisdiction over the claim.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing has been associated with the claims folder.

In July 2010, the Veteran filed a claim seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Though the RO has not yet adjudicated this issue, the Board notes that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Here, as the Veteran has filed a claim for an increased rating for his service-connected neuralgia of the right leg, the Board technically has jurisdiction over his TDIU claim as well, despite the fact that the Agency of Original Jurisdiction has not yet considered the issue.  For reasons explained below, however, the Board is remanding the Veteran's claim for an increased rating.  As the Board's adjudication of his TDIU claim is inextricably intertwined with his claim for an increased rating, it would be premature for the Board to consider this issue in this decision.  

Thus, the issues of entitlement to an increased rating for the Veteran's neuralgia of the right leg and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The most probative medical evidence of record indicates that the Veteran's claimed right hip condition is proximately due to or the result of his service-connected neuralgia of the right leg.  

2.  In his February 2011 Travel Board hearing, the Veteran expressed his desire to withdraw his claim for compensation for right hip avascular necrosis under § 1151.  


CONCLUSIONS OF LAW

1.  The criteria for service connection on a secondary basis for the Veteran's right hip condition have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


2.  The Veteran's claim for compensation for right hip avascular necrosis under § 1151 is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

First, the Board notes that the Veteran currently suffers from a right hip condition.  The Veteran first complained of pain in his hip in April 2005.  He was diagnosed as suffering from avascular necrosis of the right femoral head.  He underwent a right total hip arthroplasty in November 2006.  Following his surgery, the Veteran has continued to seek treatment for his hip.  

There is, however, no evidence that the Veteran suffered this injury in service, or that there is a direct causal relationship between the Veteran's current condition and his active service.  Indeed, the Veteran himself does not contend that his claimed right hip condition is related directly to his active service.  Instead, he contends that his condition is secondary to his service-connected neuralgia of the right leg.  

Pursuant to VA regulation, a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a).  

Here, the medical evidence is divided as to whether the Veteran's right hip condition is proximately due to or the result of his service-connected neuralgia of the right leg.  The Veteran underwent a VA examination in May 2007.  The examiner stated that "there is no connection between the hip disability and his chronic neuralgia," and he concluded that the Veteran's right hip condition is not secondary to his service-connected neuralgia of the right leg.  

Supporting the Veteran's contention is his own testimony and the opinion of a private doctor.  In his February 2011 Travel Board hearing, the Veteran discussed the history of his right hip condition.  He stated that he initially noticed pain in his hip in April 2005; he described working on his house when he caught himself falling.  He states that he sought treatment for this pain two weeks after the injury, and that he was diagnosed as suffering from a sprain or a strain.  The Veteran also expressed his belief that his hip condition was related to his service-connected right leg neuralgia, as he had to compensate for his disability when walking.  

The Veteran also submitted an evaluation from December 2007 by Richard Glass, MD.  Dr. Glass stated that the Veteran fell and injured his hip in April 2005; he further stated that "this fall caused damage to the arterial blood supply of his femoral head, which gradually went on to avascular necrosis collapse and required a total hip replacement."  Dr. Glass concluded that this fall "was due to his weakened right lower extremity from his neuropathy."

When there is an apparent difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Here, the Board finds Dr. Glass' opinion to be of greater probative value.  The Board notes that the Veteran's contention is not simply that his service-connected neuralgia of the right leg led to his right hip condition; this is the only basis for secondary service connection that the VA examiner explored.  The Veteran instead additionally contends that his service-connected disability led to his near fall in April 2005.  On this point, Dr. Glass has affirmatively found a connection between the disabilities.  Importantly, the VA examiner did not rule out the possibility of a connection between the two, stating that "the avascular necrosis could have come from that injury."  

Thus, instead of having two medical opinions in complete disagreement, the Board is confronted with one medical opinion endorsing a causal connection between the Veteran's service-connected disability and his claimed right hip condition, and a VA opinion acknowledging that such a connection is possible.  The preponderance of the evidence is thus in favor of a finding that the Veteran's claimed condition is proximately due to or the result of his service-connected right leg neuralgia.  

Given the foregoing, the Board finds that the most probative medical evidence of record indicates that the Veteran's claimed right hip condition is proximately due to or the result of his service-connected neuralgia of the right leg.  Accordingly, the Board finds that service connection on a secondary basis for the Veteran's right hip condition is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

II.  Withdrawal of § 1151 Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In his February 2011 Travel Board hearing, the Veteran expressed his desire to withdraw his claim for entitlement to compensation under § 1151 for right hip avascular necrosis, status post right total hip arthroplasty.  There thus remain no allegations of error of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claims, and it is dismissed.  

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With respect to the claims being decided herein, no extended discussion of the duties to notify and to assist is required.  As to the Veteran's claim for service connection for a right hip condition, the Board is granting service connection for this issue.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

As the Veteran has withdrawn his claim for compensation under § 1151, the duties to notify and to assist with respect to this claim are no longer at issue.  



ORDER

Service connection for the Veteran's status post right total hip arthroplasty is granted.  

The claim for entitlement to compensation under 38 U.S.C.A. § 1151 for right hip avascular necrosis is dismissed.  


REMAND

As noted above, the Veteran seeks an increased rating for his service-connected chronic neuralgia of the right leg and a TDIU.  For the reasons that follow, these claims shall be remanded.  

First, in his February 2011 hearing, the Veteran stated that he received all of his medical care through the VA, stating that he had been to facilities in Florida, Ohio, and Pennsylvania.  Though it appears that all of the records from these facilities have been obtained and associated with the claims file, in order to ensure compliance with the VCAA, the Board believes it prudent that the RO ensure that all of the Veteran's VA treatment records have indeed been obtained.  

Next, the Veteran underwent a VA examination in September 2010.  Ordinarily, such a close in time examination would be adequate for rating purposes. Given the Board's granting service connection for a right hip condition here, however, a new examination should be conducted.  This examination should seek to establish the current severity of the Veteran's chronic neuralgia of the right leg, and it should answer whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all of the Veteran's VA treatment records should be obtained and associated with the Veteran's claims file.  The RO is specifically asked to search for records from Pittsburgh, Pennsylvania; St. Clairsville, Ohio; West Palm Beach, Florida; and the Stuart Community Based Outpatient Clinic in Florida.  

The RO should note in the Veteran's claims folder that it has performed a search for these records.  If the RO determines that all outstanding records from these sources have been obtained and associated with the Veteran's claims file, then such a notation should be made in the Veteran's claims file.  

Also, as the most recent records in the claims file are dated from February 2009, the RO is specifically instructed to obtain any records from after this date.  

2.  Following the above requested development, the Veteran should be scheduled for a VA examination to determine both the current severity of his service-connected chronic neuralgia of the right leg and whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

The examiner should be provided the claims file, and it should be noted in the report the examiner provides that the file was reviewed.  All indicated studies should be conducted.  

The examiner is first asked to determine the current severity of the Veteran's service-connected chronic neuralgia of the right leg.  

Next, the examiner is asked to offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The examiner is apprised that the Veteran is currently service connected for two disabilities: status post right total hip arthroplasty; and chronic neuralgia of the right leg, rated as 10 percent disabling. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO shall then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran and his representative should be given the opportunity to respond to the SSOC.  The case should thereafter be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


